Citation Nr: 1513708	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an effective date earlier than March 20, 2014, for a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This decision pertains to the left ankle and left foot claim.

Although the left ankle and left foot claim were initially the two issues on appeal, the Veteran very recently submitted a substantive appeal regarding the hearing loss, tinnitus and PTSD claims.  A substantive appeal is the last step needed to perfect an appeal; thus, the Board has jurisdiction over the three issues.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left ankle and left foot disability.  Specifically, he asserts that he injured his left foot and left ankle when he jumped off a tanker to escape enemy fire.  Alternatively, the Veteran contends that his left foot and left ankle disabilities are secondary to his service-connected gunshot wound to his left leg.

The Veteran's service treatment records are silent for any treatment for or complaint of a left ankle or left foot disability.  Nonetheless, the Veteran is competent to report the occurrence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, although the Veteran's DD-214 does not explicitly indicate participation in combat, the totality of the evidence including the Veteran's service-connected gunshot wound and posttraumatic stress disorder indicate that the Veteran was exposed to combat.  Accordingly, the Board finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).

A VA examination was provided in July 2010; however, a VA physician noted that a physical examination of the Veteran's left ankle was unremarkable.  Subsequent VA treatment records reveal a diagnosis of mild foot arthritis, bilateral Achilles tightness, and sinus tarsi syndrome of the left ankle.  In light of the new treatment records associated with the claim file, a new examination is required.

In light of the remand, more recent VA treatment records should be obtained.

As to the hearing loss, tinnitus and PTSD issues, the Veteran requested a Board hearing via videoconference.  Therefore, on remand, he should be scheduled for a hearing as to these issues.

Accordingly, the case is REMANDED for the following actions:

1. Obtain complete VA treatment records dated since November 2014.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left ankle and/or left foot disability is related to his active service, to include jumping off a tanker; or is caused by or aggravated by his service-connected gunshot wound to the left leg.

The examiner is directed to accept as accurate the Veteran's report of an in-service injury following a jump from a tanker.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening.

The examination report must include a complete rationale for all opinions expressed.  

3.  Readjudicate the claims of service connection for a left ankle and left foot disability.  If either benefit sought remains denied, issue a supplemental statement of the case.

4.  Schedule the Veteran for a Board hearing via videoconference.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

